On Motion for Further Findings of Fact.
Since the order of this court was made sustaining the motion of defendants in error to dismiss the writ of error in this case, plaintiffs in error have requested this court to file additional and fuller findings of fact, and in response to such request we make the following additional and fuller findings, to wit:
1. The supersedeas bond which was filed by the plaintiffs in error with the district clerk of Polk county on April 22, 1920, was approved and filed by said clerk on that day.
2. We found as a fact, as will appear from the original opinion, that the defendants in error waived the issuance and service upon them of the citation in error in this case, and accepted service of such citation, but we did not set out in hæc verba the writing showing such waiver and acceptance. At the request of plaintiffs in error, we here now set out the waiver and acceptance of service in full, as follows:
"J. H. Spivey v. Saner-Ragley Lumber Co.
                                No. 4279.
"Come now Smith  Crawford, O. S. Parker, and Feagin, German 
Feagin, of defendants in error in the above cause, and attorneys for all defendants in error therein, and being attorneys for all of the plaintiffs in said cause in the district court of Polk county, and hereby waive the issuance and service of citation in error upon the defendants in error, and hereby accept service of such citation. Hereby reserving such exceptions and objections as may properly be urged to the petition for writ of error.
Smith  Crawford,
"O. S. Parker,
"Feagin, German  Feagin,
"For Themselves and as Attorney of Record for All of the Plaintiffs in the Court Below, Defendants in Error.
"Filed May 13th, 1920.
"C. B. Dunnam, Clerk,
"Dist. Ct., Polk County, Tex."
3. We further find, at the request of plaintiffs in error, that defendants in error in this cause filed their briefs in this cause in this court on December 3, 1920.
These are the only additional findings of fact requested by plaintiffs in error, save one, which we are unable to make from the record in this case, as it existed at the time the motion to dismiss was submitted and disposed of.
It is ordered that the additional findings be filed by the clerk of this court as a part of the record in this cause.
                       Additional Finding of Fact.
Since the original opinion in this cause was filed, by which it was ordered that the writ of error be dismissed, plaintiffs in error filed a motion requesting additional findings of fact, and, among other findings requested, was a finding that the defendants in error in this *Page 886 
cause are all the heirs of Mrs. Fannie Spivey, deceased. On the 15th inst, we granted the request as to several additional findings asked by plaintiffs in error, but at that time declined to find, as requested, that said defendants in error are all the heirs of Mrs. Fannie Spivey, deceased. Upon further consideration of the matter, however, we have concluded that in view of the entire record in this cause, this court would be justified in presuming and holding that the defendants in error are all the heirs at law of Mrs. Fannie Spivey, deceased, and we now hold and find that said defendants in error are, in fact, all the heirs at law of Mrs. Fannie Spivey, deceased.